 

STOCK OPTION AGREEMENT

 

This Stock Option Agreement ("Agreement") is made as of November 11, 2005, by
and between Hansen Natural Corporation, a Delaware corporation (the "Company"),
and Thomas J. Kelly ("Holder").

 

 

Preliminary Recitals

 

A.

Holder is an employee of the Company or one of its subsidiaries or affiliates.

B.        Pursuant to the Hansen Natural Corporation Stock Option Plan (the
"Plan"), the Company desires to grant Holder an incentive stock option to
purchase shares of the Company's common stock, par value $.005 per share (the
"Common Stock").

 

NOW, THEREFORE, the Company and Holder agree as follows:

1.         Grant of Incentive Stock Option.        The Company hereby grants to
Holder, subject to the terms and conditions set forth herein, the incentive
stock option ("ISO") to purchase 2,000 shares of Common Stock, at the purchase
price of $67.48 per share, such ISO to be exercisable and exercised as
hereinafter provided.

2.         Exercise Period.           The ISO shall expire three months after
the termination of the Holder's employment with the Company and its subsidiaries
and affiliates (the "Hansen Natural Group") unless the employment is terminated
by a member of the Hansen Natural Group for Cause (as defined below) or unless
the employment is terminated by reason of the death or Total Disability (as
defined below) of Holder. If the Holder's employment is terminated by a member
of the Hansen Natural Group for Cause, the ISO shall expire as of the date
employment terminates. If the Holder's employment terminates due to his death or
Total Disability, then the ISO may be exercised by Holder or the person or
persons to which Holder's rights under this Agreement pass by will, or if no
such person has such right, by his executors or administrators, within six
months after the date of death or Total Disability, but no later than the
expiration date specified in Section 3(c) below. "Cause" means the Holder's act
of fraud or dishonesty, knowing and material failure to comply with applicable
laws or regulations or satisfactorily perform his duties of employment,
insubordination or drug or alcohol abuse, as determined by the Committee of the
Hansen Natural Corporation Stock Option Plan (the "Committee"). "Total
Disability" means the complete and permanent inability of Holder to perform all
of his duties of employment with the Company, as determined by the Committee
upon the basis of such evidence, including independent medical reports and data,
as the Committee deems appropriate or necessary.



3.

Exercise of Option

(a)       Subject to the other terms of this Agreement regarding the
exercisability of the ISO, and provided that Holder is employed by a member of
the Hansen Natural Group on the relevant date, the ISO may only be exercised in
respect of the number of shares listed in column A from and after the exercise
dates listed in column B,

 

 

Column "A"

Column "B"

 

Number of Shares

Exercise Date

 

400

November 11, 2006

400

November 11, 2007

400

November 11, 2008

400

November 11, 2009

400

November 11, 2010

 

(b)       This ISO may be exercised, to the extent exercisable by its terms,
from time to time in whole or in part at any time prior to the expiration
thereof. Any exercise shall be accompanied by a written notice to the Company
specifying the number of shares as to which this ISO is being exercised (the
"Option Shares"). Notations of any partial exercise or installment exercise,
shall be made by the Company on Schedule A hereto.

(c)       Notwithstanding anything else herein to the contrary, this ISO shall
expire ten years from the date of this agreement.

(d)       The Holder hereby agrees to notify the Company in writing in the event
shares acquired pursuant to the exercise of this ISO are transferred, other than
by will or by the laws of descent and distribution, within two years after the
date of this agreement or within one year after the issuance of such shares
pursuant to such exercise.

4.         Payment of Purchase Price Upon Exercise.    At the time of any
exercise of the ISO the purchase price of the ISO shall be paid in full to the
Company in any of the following ways or in any combination of the following
ways:

(a)

By check or other immediately available funds.

(b)       With property consisting of shares of Common Stock. (The shares of
Common Stock to be used as payment shall be valued as of the date of exercise of
the ISO at the Closing Price as defined below. For example, if Holder exercises
the option for 4,000 shares at a total Exercise Price of $8,000, assuming
exercise price of $2.00 per share, and the Closing Price is $5.00, he may pay
for the 4,000 Option Shares by transferring 1,600 shares of Common Stock to the
Company.)



(c)       By delivering a properly executed exercise notice together with
irrevocable instructions to a broker to deliver promptly to the company the
amount of sale or loan proceeds necessary to pay the purchase price and
applicable withholding taxes, and such other documents as the Committee may
determine.

(d)       For purposes of this Agreement, the term "Closing Price" means, with
respect to the Company's Common Stock, the last sale price regular-way or, in
case no such sale takes place on such date, the average of the closing bid and
asked prices regular-way on the principal national securities exchange on which
the securities are listed or admitted to trading; or, if they are not listed or
admitted to trading on any national securities exchange, the last sale price of
the securities on the consolidated transaction reporting system of the National
Association of Securities Dealers ("NASD"), if such last sale information is
reported on such system or, if not so reported, the average of the closing bid
and asked prices of the securities on the National Association of Securities
Dealers Automatic Quotation System ("NASDAQ") or any comparable system or, if
the securities are not listed on NASDAQ or a comparable system, the average of
the closing bid and asked prices as furnished by two members of the NASD
selected from time to time by the Company for that purpose.

5.         Purchase for Investment; Resale Restrictions.  Unless at the time of
exercise of the ISO there shall be a valid and effective registration statement
under the Securities Act of 1933 ("'33 Act") and appropriate qualification and
registration under applicable state securities laws relating to the Option
Shares being acquired, Holder shall upon exercise of the ISO give a
representation that he is acquiring such shares for his own account for
investment and not with a view to, or for sale in connection with, the resale or
distribution of any such shares. In the absence of such registration statement,
Holder shall execute a written affirmation, in a form reasonably satisfactory to
the Company, of such investment intent. Holder further agrees that he will not
sell or transfer any Option Shares until he requests and receives an opinion of
the Company's counsel or other counsel reasonably satisfactory to the Company to
the effect that such proposed sale or transfer will not result in a violation of
the '33 Act, or a registration statement covering the sale or transfer of the
shares has been declared effective by the Securities and Exchange Commission, or
he obtains a no-action letter from the Securities and Exchange Commission with
respect to the proposed transfer.

6.         Nontransferability. This ISO shall not be transferable other than by
will or by the laws of descent and distribution. During the lifetime of Holder,
this ISO shall be exercisable only by Holder.



7.

Adjustments.

(a)       Subject to clause 7(b) below, if the outstanding shares of stock of
the Company are increased, decreased, or exchanged for a different number or
kind of shares or other securities, or if additional shares or new or different
shares or other securities are distributed with respect to such shares of stock
or securities, through merger, consolidation, sale of all or substantially all
of the property of the Company, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
distribution with respect to such shares of stock or other securities, then, to
the extent permitted by the Board of the Company, an appropriate and
proportionate adjustment shall be made in (1) the maximum number and kind of
shares provided in clause 1 above; (2) the number and kind of shares or other
securities subject to the outstanding options and tandum SARs, if any; and (3)
the price for each share or other unit of any other securities subject to
outstanding options without change in the aggregate purchase price or value as
to which the options remain exercisable or subject to restrictions. Any
adjustment under this clause 7(a) shall be made by the Board of the Company,
whose determination as to what adjustments shall be made, if any, and the extent
thereof, will be final, binding and conclusive. No fractional interests will be
issued under this agreement resulting from any such adjustment.

(b)       Notwithstanding anything else herein to the contrary, the Board of the
Company may, at any time, in its sole discretion, provide that upon the
occurrence of a change in control of the Company (as determined by the Board),
all or a specified portion of any outstanding options not theretofore
exercisable shall immediately become exercisable and that any option not
exercised prior to such change in control shall be canceled.

8.         No Rights as Stockholder.       Holder shall have no rights as a
stockholder with respect to any shares of Common Stock subject to this ISO prior
to the date of issuance to her of a certificate or certificates for such shares.

9.         No Right to Continue Employment.      This Agreement shall not confer
upon Holder any right with respect to continuance of employment with any member
of the Hansen Natural Group nor shall it interfere in any way with the right of
any such member to terminate her employment at any time.

10.       Compliance With Law and Regulation. This Agreement and the obligation
of the Company to sell and deliver shares of Common Stock hereunder shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any government or regulatory agency as may be required. If at
any time the Board of Directors of the Company shall determine that (i) the
listing, registration or qualification of the shares of Common Stock subject or
related thereto upon any securities exchange or under any state or federal law,
or (ii) the consent or approval of any government regulatory body, is necessary
or desirable as a condition of or in connection with the issue or purchase of
shares of Common Stock hereunder, this ISO may not be exercised in whole or in
part unless such listing, registration, qualification, consent, approval or
agreement shall have been effected or obtained free of any conditions not
acceptable to the Board of Directors.



11.       Tax Withholding Requirements.            The Company shall have the
right to require Holder to remit to the Company an amount sufficient to satisfy
any federal, state or local withholding tax requirements prior to the delivery
of any certificate or certificates for Common Stock.

12.       Fractional Shares.                Notwithstanding any other provision
of this Agreement, no fractional shares of stock shall be issued upon the
exercise of this ISO and the Company shall not be under any obligation to
compensate Holder in any way for such fractional shares.

13.       Notices.           Any notice hereunder to the Company shall be
addressed to it at its office at 1010 Railroad Street, Corona, California 92882,
Attention: Rodney C. Sacks with a copy to Benjamin Polk, Schulte Roth & Zabel
LLP, 919 Third Avenue, New York, New York 10022, and any notice hereunder to
Holder shall be addressed to him at 4472 Torrey Pines Drive, Chino Hills, CA
91709, subject to the right of either party to designate at any time hereafter
in writing some other address.

14.       Amendment.    No modification, amendment or waiver of any of the
provisions of this Agreement shall be effective unless in writing specifically
referring hereto, and signed by both parties.

15.       Governing Law.    This Agreement shall be construed according to the
laws of the State of Delaware and all provisions hereof shall be administered
according to and its validity shall be determined under, the laws of such State,
except where preempted by federal laws.

16.       Counterparts.   This Agreement may be executed in one or more
counterparts, each of which shall constitute one and the same instrument.

 

 

 

 



 

 

IN WITNESS WHEREOF, Hansen Natural Corporation has caused this Agreement to be
executed by a duly authorized officer and Holder has executed this Agreement
both as of the day and year first above written.

 

 

HANSEN NATURAL CORPORATION

 

 

By: /s/Rodney C. Sacks

 

Title: Chairman of the Board

 

 

/s/Thomas Kelly

Thomas Kelly

 

 

 

 